ORDER
Upon reading and filing the motion of the appellant for a rehearing in the above-entitled oases and for an order remanding the cases to the trial court for the purpose of introducing proof concerning the rules, regulations, or procedure of the Wartime Prices and Trade Board of Canada; together with the affidavit of John D. Bode, verified the 18th day of December 1951 in support thereof, and upon the pleadings and all the proceedings had herein, it is
ORDERED, that the motion be and the same hereby is in all respects granted and the cases remanded to the trial court.